Citation Nr: 1213983	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  09-27 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bowel movement disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter




ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from March 1944 to April 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2012, the Veteran and his daughter presented testimony relevant to his appeal at a Board hearing before the undersigned Veterans Law Judge held at the local RO.  A transcript of the hearing is associated with the record.  

During the course of this appeal, the Court held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of this decision, the Board has broadened its consideration of the Veteran's appeal as it relates to his PTSD claim as one for a psychiatric disorder, to include PTSD.    

Due to the Veteran's advanced age, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not currently suffer from PTSD or any other psychiatric disorder.  

2.  The Veteran's account of having experienced constipation in service and experiencing a continuity of symptomatology thereafter as it relates to bowel movement problems is not credible.   

3.  The Veteran's complaints of bowel problems have been attributed to his diabetic autonomic neuropathy.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder, to include PTSD, was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.303, 3.304 (2011). 

2.  A bowel movement disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a statement of the case (SOC) or a supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Collectively, in notice letters dated in November 2006, December 2006, and March 2007, the RO informed the Veteran of the information and evidence needed to establish entitlement to service connection for his claimed disorders and described the types of evidence and information that he should provide in support of his claims.  He was also advised regarding what evidence VA would obtain and make reasonable efforts to obtain on his behalf in support of his claims.  He was further advised of how VA determines the disability rating and effective date once service connection has been established in the November 2006 and December 2006 notice letters, which satisfied Dingess notice requirements.  

While the Veteran has not specifically been provided notice with respect to the broadened claim for a psychiatric disorder, to include PTSD, failure to do so does not harm the Veteran in this case.  The Veteran was allowed the opportunity to report his history of psychiatric symptomatology and treatment at the PTSD examination and the Board hearing.  The Veteran has been represented by the same representative throughout the course of this claim/appeal and the representative is aware or should be aware of the Clemons case, as well as the evidence needed to substantiate a claim for a psychiatric disorder.  However, as will be explained in greater detail below, the Veteran's claim for a psychiatric disorder is being denied because he is not shown to be currently diagnosed with a mental disorder.  Therefore, any notice deficiency is rendered moot.   

Moreover, the Veteran and his representative have been provided with a copy of the above rating decision, the SOC, and the SSOC, which include discussion of the facts of the claims, pertinent laws and regulations, notification of the bases of the decisions, and a summary of the evidence considered to reach the decisions.  

In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. Neither the Veteran nor his representative has alleged any deficiency in notice, and none has otherwise been shown.    

Regarding VA's statutory duty to assist in claims development, the Board notes that the Veteran's service records are fire-related in this case.  The Board is aware that when service records are unavailable through no fault of the Veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, however, the Board concludes that the heightened duty to assist has been met. 

The Board initially notes that the Veteran's service treatment records (STRs) from his period of active duty are included in the record.  There is no indication that those records are incomplete.  However, in response to RO requests, the National Personnel Records Center (NPRC) has stated that records from the Veteran's personnel file were fire-related and the information requested could not be reconstructed.  The Veteran was notified that his records were fire-related in the March 2008 rating decision, and the Veteran demonstrated knowledge of the fire-related records in his May 2008 NOD.  In the May 2009 SOC, the RO informed the Veteran of the efforts undertaken to obtain his service records and explained that his service treatment records and DD Form 214 were of record.  The RO also stated that VA's decision would be reconsidered if the records were located at a later date.  While the Veteran was not specifically asked to submit any service personnel records he may have in his possession or advised that it was ultimately his responsibility to provide the evidence, the failure to do so is non-prejudicial.  He had previously been advised to submit any evidence in his possession that pertained to his claims in the notice letters discussed above.  He has not indicated that he is in possession of any service personnel records.  

Therefore, in light of the foregoing, the Board finds that further efforts to obtain missing service records would be futile.  The Veteran has also been adequately advised regarding the unavailability of his service personnel records in accordance with 38 C.F.R. § 3.159(e).  

The Board additionally notes that the claims file contains all available evidence pertinent to these claims.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of his responsibility to provide VA with any treatment records pertinent to his claimed disorders and the record contains sufficient evidence to make a decision on the claims.  Pertinent post-treatment records relevant to the claims have been submitted or obtained, to the extent possible.  Those records are included in the claims folder and have been reviewed in connection with the claims/appeal.  All negative replies are of record.  There are no additional records found in the Veteran's electronic folder through Virtual VA.

The Board would like to note that the case law does not lower the legal standard for proving a claim for service connection in such circumstances, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

Furthermore, the Veteran was afforded with a PTSD examination in September 2011.  The examination was conducted by a clinical psychologist with a Ph.D. who reviewed the Veteran's claims folder and performed a mental evaluation of the Veteran.  The examination report includes all relevant findings and a medical opinion with sound rationale.  The examining clinical psychologist found that the Veteran had no mental disorder diagnosis and did not meet the criteria for PTSD.  Upon review, the Board finds that the examination report is adequate.   

Regarding the Veteran's claimed bowel disorder, the Board notes that the Veteran has not been afforded with a medical examination or a medical opinion in connection with that claim but has requested to be afforded with an examination in connection with his appeal.  However, no medical examination or medical opinion is needed.  Upon review of the evidentiary record, we note that the Veteran previously reported having bowel problems at a February 2002 examination and the examiner attributed the symptomatology to the Veteran's diabetic autonomic neuropathy.  Thus, a medical opinion is already of record.  Further, the Veteran's account of having had constipation throughout his period of active service and experiencing a continuity of symptomatology thereafter is not deemed credible for reasons explained below.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  For these reasons, a remand to provide the Veteran with a medical examination and/or obtain another medical opinion is not required with respect to that claim.

In light of the foregoing, the Board finds that there is sufficient evidence of record to decide this case, and no further development is needed.  The Veteran has not made VA aware of any other evidence relevant to his appeal that needs to be obtained.  All relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Therefore, we will proceed with appellate review.  

II.  Service Connection

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  In this case, the Board has thoroughly reviewed all the evidence in the record.  It is noted, however, that although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

PTSD

The Veteran seeks entitlement to service connection for PTSD.  

During the course of this appeal, an amendment was made to the regulation governing service connection for PTSD, 38 C.F.R. § 3.304(f).  

Prior to the amendment, in order for service connection to be awarded for PTSD, the record had to show: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in- service stressor.  38 C.F.R. 
§ 3.304(f).  

With regard to the second criterion, evidence of an in-service stressor event, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy." 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Doran v. Brown, 6 Vet. App. 283, 289 (1994); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The amendment to 38 C.F.R. § 3.304(f) specifically adds the following: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3).  The amendment to the regulation was made effective, in pertinent part, for all claims appealed to the Board before July 13, 2010, which had not been decided by the Board as of July 13, 2010.

In this case, the Veteran contends that he currently suffers from PTSD as a result of stressful events that occurred while stationed in Japan during his World War II service.  The Veteran has primarily asserted that the in-service stressor events of witnessing bombing and injuring his right knee while running from the explosion in fear in July or August 1945, as well as being afraid to turn on the light at night for fear of the enemy, caused him to develop PTSD.  He reports that he has a right knee scar as proof of the injury.    

The Veteran's Separation Qualification Record and DD Form 214 show that he served from March 1944 to April 1946, with 9 1/2 months of service outside the continental U.S.  His service with the 520th Engineer Maintenance Company in the Asiatic-Pacific Theater as a construction equipment mechanic began in August 1945.  He is in receipt of the American Theater Ribbon, Asiatic-Pacific Theater Ribbon, and Good Conduct Medal.    

Although the Veteran has alleged fear of hostile military activity, he is neither in receipt of any military citations clearly indicative of combat service nor otherwise shown through service records to have had combat service.  Thus, the presumption afforded combat Veterans under 38 U.S.C.A. § 1154(b) is not applicable in this case.  

Also, the revised PTSD regulation liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor does not apply because the Veteran has not been diagnosed with PTSD or any other psychiatric disorder by a VA psychiatrist or psychologist or one contracted by VA, as explained below.  

Thus, as it relates to the Veteran's claimed in-service stressor events, the record must contain service records or other corroborative evidence that substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor events in order to satisfy the second element necessary for service connection.  However, as explained below, the Board concludes that the preponderance of the evidence weighs against a finding that the Veteran is currently diagnosed with PTSD or any other psychiatric disorder.  Therefore, no discussion of whether the evidentiary record contains credible supporting evidence sufficient to corroborate the Veteran's claimed stressor events is needed.    

According to VBA Fast Letter 06-03 (March 15, 2006), only mental health professionals with certain credentials are qualified to perform initial C&P mental disorder examinations to ensure that examination providers are competent to provide findings and opinions that are valid and necessary for rating purposes.  More specifically, licensed doctorate-level psychologists, doctorate-level mental health providers under the close supervision of a board-certified or board-eligible psychiatrist or licensed doctorate-level psychologist, psychiatry residents under the close supervision of a board-certified or board-eligible psychiatrist or licensed doctorate-level psychologist, and clinical or counseling psychologists completing a one-year internship or residency (for purposes of a doctorate-level degree) under the close supervision of a board-certified or board-eligible psychiatrist or licensed doctorate-level psychologist are so qualified.  "Close supervision" means that the supervising psychiatrist or psychologist met with the veteran and conferred with the examining mental health professional in providing the diagnosis and the final assessment.  The supervising psychiatrist or psychologist must co-sign the examination report.

Also, VA specifically considered whether confirmatory opinions of VA social workers and counselors must be accepted under the regulation in the comments to the final rule regarding the liberalization of stressor determinations for PTSD above.  VA concluded that the medical opinion of a VA psychiatrist or psychologist, or a contract psychiatrist or psychologist was required because VA can rely on the consistency and quality of examinations conducted by such individuals.  On the other hand, as related to the care of VA patients and appointment of personnel, there is no ensured degree of training, information, and experience necessary to ensure quality and consistency in examinations.  75 Fed. Reg. 39,843, 39,848 (July 13, 2010).  

In this case, the Veteran underwent a PTSD examination in September 2011.  At that time, the examining clinical psychologist (M.M., Ph.D.) reviewed the claims folder and made specific note of the medication prescribed for psychiatric problems by his primary care physician since 2007 and the prior social work diagnoses of depression and PTSD in his relevant mental health history.  However, based on claims file review and a thorough evaluation of the Veteran, the psychologist found that the Veteran had no mental disorder diagnosis.  She further found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria.  She later explained in the examination report that the Veteran's PCLC T score of 34 fell below the cut-off score of 50, which distinguishes individuals with PTSD.   

The examining clinical psychologist based her conclusion on the Veteran's psychiatric history as documented in the claims folder, as well as a thorough evaluation of the Veteran.  She also has the requisite credentials and qualifications to render a competent diagnosis of a psychiatric disorder and, in this particular case, a competent medical opinion finding that there is no mental disorder.  Further, she provided adequate rationale in support of her conclusion, and there is no competent medical opinion to the contrary of record.  For those reasons, we find her opinion to be of great probative value in resolving the medical question of whether the Veteran currently suffers from a psychiatric disorder.     

While the Board recognizes that the Veteran was diagnosed with depression by his VA primary care physician (R.S., MD) in January 2007, the physician included the impression of depression in the treatment note based on the Veteran's report that he was despondent over his wife's medical situation.  In January 2010, the physician appeared to link the Veteran's depression to his wife's death in mid-2009.  The physician did not link his impression of depression to the Veteran's period of active service at any time.  Moreover, unlike the VA psychologist, the physician is not shown to have the requisite training in the area of mental disorders to render a competent diagnosis of depression.  Therefore, the physician's diagnosis is afforded no probative value.             

In addition, it is observed that a VA social worker diagnosed PTSD and depression and appears to have linked the diagnoses to the Veteran's period of active service.  Specifically, in October 2008, the Veteran sought unspecified counseling from a VA social worker when he was frustrated about his claims with VA.  In March 2009, the Veteran underwent assessment during a 60 minute session by the same social worker and, at that time, demonstrated a positive PTSD screening test and a PHQ-9 test score of 7 suggesting mild depression.  The social worker noted diagnoses of depression and PTSD but wrote that the assessment would be completed at a May 2009 appointment.  In May 2009, the social worker continued the diagnoses of PTSD and depression noting that the assessment was deferred secondary to other issues.  The social worker completed her assessment of the Veteran during another 60 minute session in July 2009 and included Axis I diagnoses of depression and PTSD.  It appears that she based her diagnoses on the Veteran's report of having "felt like crying since the service" together with feeling depressed, nervous, and easily angered, as well as his report of having seen a lot of dead bodies while in service and having injured his knee in Okinawa but having lost his Purple Heart.  

However, the VA social worker similarly does not have the level of training or credentials necessary to render a competent diagnosis of PTSD or depression for VA compensation purposes.  Therefore, the diagnoses are similarly afforded no probative value.  

Furthermore, while the Veteran is considered competent to report his current symptomatology, he, as a lay person, does not have the requisite training and expertise in the area of mental disorders to render a competent diagnosis of a psychiatric disorder.  After considering the Veteran's symptomatology, the VA examining psychologist found no mental disorder present.  Her medical opinion is afforded far greater probative value than the opinion of the Veteran, which is afforded no probative value.  

For the foregoing reasons, the Board concludes that the Veteran is not entitled to service-connected compensation benefits for a psychiatric disorder because he is not currently diagnosed with any psychiatric disability, to include PTSD.  Indeed, the only competent medical opinion of record does not find that he has a current mental disorder diagnosis.    

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328   (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Therefore, because the preponderance of the evidence is against his claim, service connection for a psychiatric disorder, to include PTSD, is not warranted. 


Bowel movement disorder

The Veteran seeks entitlement to service connection for a bowel movement disorder.  At the Board hearing, the Veteran stated that he began to experience bowel problems in the service.  He stated that he had problems with constipation throughout service and believed that the constipation caused him to develop his service-connected hemorrhoids.  See hearing transcript, pages 7-9.    

Upon review, the Board notes that the evidentiary record documents the Veteran's long history of bowel problems.  Indeed, a VA treatment record dated in May 1983 documents the Veteran's complaint of having diarrhea that had developed last week when seeking treatment for hemorrhoids.  This is the earliest reference to bowel problems after service.  The Veteran is shown to have first complained of constipation in 2002.  At the February 2002 rectum and anus examination, the Veteran complained of bowel problems and the examiner diagnosed stool incontinence.  Later, in November 2002, the Veteran wrote that he had constipation and had been prescribed a laxative.  VA treatment records show that the Veteran had been prescribed medication for constipation in June 2002.  Subsequent clinical documentation of record dated from 2002 to 2009 includes diagnoses of occasional rectal incontinence, chronic constipation, and mild bowel changes.  

However, the preponderance of the evidence weighs against a finding that the Veteran's current bowel problems are related to his period of active service for reasons explained below.

As stated above, the Veteran stated at the Board hearing that he had constipation throughout his period of service, which he believed led to his development of hemorrhoids.  

However, in reviewing the Veteran's STRs, the Board notes that the Veteran stated in January 1946, when initially diagnosed with a thrombotic hemorrhoid, that he experienced an acute onset of pain in the anal region four days before while straining himself at work.  He made absolutely no mention of having any constipation when seeking treatment for his hemorrhoid.  The Board notes that it is likely that the Veteran would have mentioned having constipation when seeking treatment for hemorrhoids, if he was in fact experiencing the problem at that time.  

Also, there was no reference to a bowel movement problem at the April 1946 discharge examination or for many years thereafter.  When the Veteran did begin to complain of bowel problems after service, he did not report that they had begun during his period of service.  In fact, the Veteran did not allege that his bowel problems began in service until the Board hearing.  Prior to the hearing, the Veteran had repeatedly stated that he had experienced bowel problems since his prostate operation and/or in 1985.  See November 2006 statements from the Veteran.  He even initially stated at the Board hearing that he did not have bowel problems prior to his prostate surgery.  See hearing transcript, page 7.  

Furthermore, the competent medical evidence of record does not attribute the Veteran's bowel problems to his period of active military service.  After considering the Veteran's complaints, the February 2002 rectum and anus examiner concluded that the Veteran's stool incontinence was probably secondary to diabetic autonomic neuropathy.  There is no competent medical opinion to the contrary of record.     

Thus, the Board has considered the absence of any mention of constipation when the Veteran was treated for hemorrhoids in January 1946 or at any time during his military service.  The Board also notes the absence of any mention of bowel problems for nearly four decades after service and, when the Veteran does begin to complain of such symptomatology, he does not state that the symptomatology began in service.  This evidence certainly does not indicate any bowel problems related to the Veteran's period of active service as it is likely that the Veteran would accurately report his history of symptomatology when seeking treatment for his bowel problem.  Furthermore, as this evidence is closer in time to the Veteran's period of active military service and/or many years before filing his service connection claim, and there is no indication that the evidence at that time was not credible, it is found to be of far greater probative value than statements made by the Veteran at the Board hearing while pursuing his claim for compensation benefits.

In addition, it is notable that the Veteran did not even allege that his bowel problems began during his period of service when he filed his claim in 2006.  Instead, he stated that his bowel problems began many years after service at that time.  As stated above, it was not until the Board hearing that he alleged a continuity of symptomatology since service.  

Furthermore, the February 2002 rectum and anus examiner found that the Veteran's stool incontinence was probably due to diabetic autonomic neuropathy.  While it is unclear whether he had access to the claims folder at the time of the examination, he had adequate information and data on which to base his conclusion.  He specifically considered the Veteran's account of symptomatology as well as physical findings on examination.  Based on such consideration, the examiner concluded that the Veteran's stool incontinence was probably secondary to diabetic autonomic neuropathy.  As this is the only competent medical opinion of record addressing the etiology of the Veteran's claimed bowel movement problems and is deemed adequate, it is afforded great probative value.  

Thus, despite the Veteran's competent lay account of having experienced constipation throughout service and experiencing a continuity of symptomatology since that time at the Board hearing, we do find his account to be credible due to the absence of any mention of constipation in service, particularly when being treated for hemorrhoids in January 1946; the absence of any mention of bowel problems related to service when first seeking treatment for bowel complaints; the negative medical opinion from the February 2002 VA rectum and anus examiner; and the inconsistent statements made by the Veteran regarding the onset of his bowel problems during the course of his claim/appeal.  It must also be noted that for many years now, the medical evidence has reflected the Veteran has memory problems.  The far more credible and probative evidence reveals a bowel movement problem that manifested many years after service and is attributable to the Veteran's diabetic autonomic neuropathy.  Therefore, the Board concludes that the Veteran is not entitled to service-connected compensation benefits for a bowel movement disorder, and the appeal is denied.  

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  Because the preponderance of the evidence, however, is against the claim, that doctrine is not applicable.


ORDER

Entitlement to service connection for a psychiatric disorder, to include PTSD, is denied.

Entitlement to service connection for a bowel movement disorder is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


